Citation Nr: 1100483	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II ("DM II"), with erectile 
dysfunction.


2.  Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Carl Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1971.

These matters come before the Board of Veterans' Appeal 
("Board") on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which continued the Veteran's 
current 20 percent evaluation for diabetes mellitus, type II, 
denying his request for an increased evaluation, and denied his 
claim of entitlement to service connection for PTSD.  

In May 2010, the Veteran appeared at the Cleveland VA Medical 
Center ("VAMC") for his scheduled VA examination pursuant to 
his claim of entitlement to an increased evaluation for DM II.  
However, at that time, because he advised the staff that he no 
longer wished to pursue his claim, he requested that the 
examination be canceled.  His examination request, therefore, is 
deemed withdrawn.  

In September 2010, the Veteran appeared at a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of the hearing has been associated 
with the Veteran's claims folder.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.




REMAND

A.  Entitlement to an evaluation in excess of 20 percent for DM 
II, with erectile dysfunction.

During the September 2010 hearing before the Board, the Veteran 
said that his DM II had increased in severity, such that his 
treating clinician was now requiring the regulation of his 
activities.  See Board hearing transcript, September 2010.

A review of the claims folder, however, shows no evidence that 
the Veteran has been advised to regulate his activates.  In fact, 
the VA treatment reports of record, dated through April 2010, 
show that his treating physician has continually advised him to 
increase his activity level.  

Accordingly, as the claims folder may not contain the most 
updated VA treatment records, the Board finds that a remand for 
records pertaining to the Veteran's treatment for DM II is 
necessary.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where 
VA has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made).  As records in the possession 
of the VA are deemed to be constructively of record, any relevant 
VA treatment records since April 2010 must be obtained.  Id.

B.  Entitlement to service connection for PTSD.

The Veteran contends that he has PTSD as a result of active duty 
service in the Republic of Vietnam related to his "fear of 
hostile military or terrorist activity" under the recently 
amended provisions of 38 C.F.R. § 3.304(f).  A review of the 
claims folder, however, reveals that additional development is 
necessary in order to adjudicate the claim.

The Veteran claims that, while serving on active duty in Vietnam 
during the Vietnam era (the official period of which was August 
5, 1965 through May 7, 1975), he witnessed and was personally 
confronted with events and circumstances that resulted in his 
developing PTSD.  He specifically reports that, while serving in 
a combat zone in Cu Chi region of Vietnam, his unit came under 
many mortar attacks and was frequently fired upon by the enemy 
while sleeping in bunkers.  

As an initial matter, the Board notes that the Veteran's DD 214 
reflects that his military occupational specialty (MOS) was 
petroleum store specialist.  It further shows that, while he 
received the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal and Army Commendation Medal, there 
is no evidence of combat service or evidence that he received any 
decorations, medals, commendations, etc., that would confirm 
combat service.  Based on this information, the RO denied his 
claim because there was no independent means of confirming his 
alleged stressors.

The provisions of 38 C.F.R. § 3.304(f) were recently amended, 
however, effective July 13, 2010, during the pendency of this 
appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary 
effect of the amendment, which relaxes the evidentiary standard 
for establishing in-service stressors in PTSD claims, is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating the reported stressors, VA will now rely on a 
veteran's lay testimony alone to establish the occurrence of a 
stressor related to hostile military or terrorist activity, 
provided that (1) the claimed stressor is consistent with the 
places, types and circumstances of service, (2) a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, and (3) the veteran's symptoms are 
related to the claimed stressor.  Id.

During the September 2010 hearing before the Board, the Veteran, 
via his representative, said that he had been diagnosed with PTSD 
related to his military experiences by a VA psychologist at the 
Columbus, Ohio, VA Chalmers P. Wylie Ambulatory Care Center.  See 
Board hearing transcript, September 2010.  However, after 
reviewing the complete claims folder, it appears that the 
diagnosis was made by a private, non-VA psychologist.  There is 
also no evidence that this examiner has been contracted by VA to 
conduct such evaluations or that the claimed stressor(s) was/were 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms were related to the claimed stressor(s).

Accordingly, the Board finds that a remand for a VA examination 
is necessary to determine whether a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, provides the Veteran with a diagnosis of PTSD with 
symptoms medically-related to his claimed in-service stressors.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or ordering 
a medical examination to support its ultimate conclusions).

Finally, the Board notes that the Veterans Claims Assistance Act 
of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 
(2000), states that VA has a duty to assist claimants in 
substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes the 
duty to notify the Veteran of all evidence necessary to 
substantiate his claim.  As the Veteran has not been provided 
with information pertaining to the recently amended regulations 
pertaining to establishing a claim of entitlement to PTSD based 
on fear of hostile military or terrorist activity, he must be 
provided with this notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with a VCAA letter advising him of how to 
substantiate a claim of entitlement to PTSD 
based on fear of hostile military or 
terrorist activity under the revised 
provisions of 38 C.F.R. § 3.304(f).  The 
Veteran should be given a reasonable amount 
of time to reply to such notice.

2.  The RO/AMC should obtain all available VA 
treatment records pertaining to the Veteran's 
DM II with erectile dysfunction since April 
2009 to determine whether his disability 
requires the regulation of his activities.  
Any records obtained should be associated 
with the claims folder.  Any negative reply 
should be included in the claims folder.

3.  Thereafter, schedule the Veteran for an 
examination by an appropriate psychiatrist or 
psychiatrist to determine whether he has PTSD 
with symptoms that are medically-related to 
his claimed in-service stressors.  The claims 
folder must be made available to the examiner 
in conjunction with the examination and the 
examiner must note that the folder has been 
reviewed.  The examiner should also solicit 
from the Veteran his contentions regarding 
his claimed in-service stressors and note 
that, in addition to the medical evidence, 
the Veteran's statements have been taken into 
consideration.

The examiner should be asked to respond to 
the following:

Is it at least as likely as not that the 
Veteran has PTSD as a result of fear of 
hostile military or terrorist activity 
related to his claimed in-service stressors 
during active duty service in Vietnam?  The 
examiner should be advised that the term "at 
least as likely as not" does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.  A complete rationale for 
all opinions expressed must be provided.  

4.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his agent 
should be provided with a Supplemental 
Statement of the Case and afforded the 
opportunity to respond thereto.  The matter 
should then be returned to the Board, if in 
order, for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

